                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOHN GRAVES, a/k/a ARTHUR JOHN                      Case No. 18-cv-05236-SI
                                         GRAVES, a/k/a JOHN HISLE,
                                   8
                                                        Plaintiff,                           ORDER OF DISMISSAL
                                   9
                                                  v.
                                  10
                                         TODD BROCKMAN, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13
                                               On January 4, 2019, the court determined that the pro se prisoner’s civil rights complaint in
                                  14
                                       this action failed to state a claim upon which relief may be granted. Docket No. 16. The court
                                  15
                                       granted plaintiff leave to file an amended complaint no later than February 4, 2019, cautioning him
                                  16
                                       that failure to file an amended complaint by the deadline would result in the dismissal of this action.
                                  17
                                       Id. at 4. Plaintiff did not file an amended complaint, and the deadline by which to do so has passed.
                                  18
                                       For the foregoing reasons, and the reasons stated in the order of dismissal with leave to amend, this
                                  19
                                       action is DISMISSED for failure to state a claim upon which relief may be granted. The clerk shall
                                  20
                                       close the file
                                  21
                                               IT IS SO ORDERED.
                                  22
                                       Dated: March 22, 2019
                                  23

                                  24
                                                                                        ______________________________________
                                  25                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  26
                                  27

                                  28
